Citation Nr: 1436634	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a back disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for a neck disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for a bilateral hip disorder, to include as due to herbicide exposure.

6.  Entitlement to service connection for chemical burns over body and pimples, to include as due to herbicide exposure.

7.  Entitlement to service connection for pain, pressure, burning, tenderness and aching in head, to include as due to herbicide exposure.

8.  Entitlement to service connection for numbness in toes, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to November 1969.  His military awards and decorations include the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from September 18, 2009.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are duplicative of the records already contained in the paper claims file with the exception of a July 2014 rating decision that granted service connection for type II diabetes mellitus (not currently in appellate status).  In addition, Virtual VA contains a June 2014 appellate brief from the Veteran's representative.  There are no other additional documents pertinent to the present appeal.

The Board also notes that the Veteran is incarcerated, and regardless of any award herein, the payment of disability benefits is subject to the provisions of 38 C.F.R. § 3.665.

The service connection issues are REMANDED for consideration by the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Board is cognizant that the Veteran is currently incarcerated.  However, the United States Court of Appeals for Veterans Claims (Court) has held that incarcerated Veterans are entitled to the same care and consideration given their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the particular circumstances of confinement."  Id.  In this case, the VA has provided all required notice and assistance as outlined below.

The duty to notify was accomplished by way of letters sent to the Veteran on October 2009 and January 2010.  The letters satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and initial rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the increased rating issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in the August 2010 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).

Thus, the Veteran has received all required notice in this case for the particular issue, such that there is no error in the content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been an allegation of any error in notice.  With regard to timing in the present case, the RO issued all required notice prior to the August 2010 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and personnel records and a VA psychological examination.  For his part, the Veteran has submitted argument from his representative, lay statements and medical records from the institution where he has been incarcerated since 1998.  

The Veteran was afforded a VA PTSD examination in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate and predicated on objective examination as well as a review of the claims file including all pertinent evidence of record.  It was based on clinical testing, to include analysis of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) criteria for PTSD.  Of note, the VA examination also considered the Veteran's lay statements.  Finally, the examination findings fully address the rating criteria relevant to evaluating the disability in this case.  

The Veteran's representative has argued that, if the Board does not grant a higher evaluation for PTSD, then the Veteran should be afforded a new VA examination to evaluate the current severity of his service-connected disability.  See Representative's June 2014 Appellate Brief.  Given the favorable disposition in the action here and the adequate medical evidence of record, including the August 2010 VA PTSD examination, the Board finds that a new examination is not necessary.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. §§ 3.326, 3.327, 4.2; Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The Board finds that the Veteran's symptoms are worse than the 30 percent evaluation would indicate and more closely approximate the criteria for a 50 percent evaluation.  In that respect, there is no probative evidence that a higher evaluation than 50 percent is warranted.

Moreover, in several instances, the Veteran and his representative have referred to a 50 percent evaluation for PTSD as better reflective of the Veteran's social and occupational impairment, but have not expressly stated that the appeal would be satisfied with such an assigned rating.  See Veteran's November 2010 and December 2010 statements and June 2014 appellate brief.  A veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the veteran's representative merely cited the criteria for a 50 percent rating.  However, this does not operate to limit the appeal to that specific question.  Neither the veteran nor his representative has stated that the veteran sought no more than a 50 percent rating.   Nevertheless, all indications are that the Veteran would be satisfied with a 50 percent rating.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his initial rating and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.


Law and Analysis - Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41;  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as explained below, a uniform rating is warranted throughout the appeal period.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected PTSD, which is currently assigned a 30 percent evaluation effective September 18, 2009, the date his claim for PTSD was first received, pursuant to 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the August 2010 examiner diagnosed the Veteran with PTSD related to his military service.  The Veteran complained of impaired sleep, irritability, decreased concentration, difficulty with mood, and limited social interactions with others.  He further endorsed symptoms such as emotional detachment and social anxiety, hyperarousal, hypervigilance, exaggerated startle response, and intrusive thoughts.

The Veteran appeared clean, neatly groomed, and appropriately dressed, and he was cooperative and attentive with the examiner.  The VA examiner noted that the Veteran's mood was anxious and tense, and his affect was constricted.  He became tearful when discussing combat stressors and losses.  The examiner observed that the Veteran's speech was spontaneous, clear, and coherent.  The examiner further reported that thought process and content were unremarkable, and the Veteran was oriented to time, place and person.  No delusions or hallucinations were exhibited, and judgment and insight were good.  In terms of suicidal and homicidal ideation, the Veteran admitted that he attempted suicide in 1978, while going through a divorce and has a history of polysubstance abuse.   He also stated that he felt homicidal thoughts before and during his incarceration, but he had never assaulted anyone and avoided confrontations.  In this regard, the examiner noted the Veteran had good impulse control without a history of disciplinary actions throughout his incarceration.

Socially, the Veteran reports that he sustains contact with others via phone, letters, and occasional supervised visits with some of his family members, but otherwise has no trusted or close relationships.  He has been divorced twice and has two sons with whom he is estranged.  The Veteran explained that his mother and two sisters have been very supportive of him over the years and during his incarceration.  The Veteran contends that he has been a "loner" since Vietnam and cannot be close to anyone although he is attempting to forge a few tentative acquaintances at the correctional institute.  The Veteran does read, minister to prisoners, and watch television.  

Occupationally, the Veteran has an erratic work history.  His vocations prior to imprisonment involved plumbing, concrete, fiberglass and carpentry work, awning installation, swimming pool maintenance and repair, and ownership of a greyhound racing business.   The Veteran states that he does perform light work duties in prison, but is limited by his back and neck pain, headaches, and anxiety. 

The VA examiner opined that it would be clinically speculative to attempt to delineate the respective contributions of the Veteran's chronic PTSD and past polysubstance abuse to his social and occupational limitations over time.  Nevertheless, the VA examiner found the Veteran to be credible in his report of ongoing, daily PTSD symptoms of emotional detachment, hyperarousal, hypervigilance, exaggerated startle response, intrusive thoughts, nightmares, social anxiety, and avoidance.  Consequently, the examiner deemed these symptoms to be similar to those that pre-dated the Veteran's incarceration.  The examiner noted that the Veteran manifested no psychiatric symptoms or diagnoses prior to his combat tour in Vietnam.  The examiner recommended that the Veteran was a candidate for intervention with therapy and medication to treat his PTSD.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation, but no higher, for his service-connected PTSD throughout the appeal period.  In this regard, the Veteran has a history of symptoms, including sleep impairment, irritability, decreased concentration, difficulty with mood, exaggerated startle response, emotional detachment, and intrusive thoughts.  He has also demonstrated a constricted affect, and anxiety.  He also has limited acquaintances.

Nevertheless, the Board finds that the Veteran is not entitled an evaluation in excess of 50 percent.  In this regard, he has demonstrated good impulse control, his speech and thought content are normal, he has denied persistent delusions or hallucinations, and he is oriented to person, place, and time.  Despite his incarceration, the Veteran ministers to fellow inmates, maintains contact with family members, and performs light work duties.  In addition, the August 2010 VA examiner specifically stated that the PTSD symptoms were of a moderate severity. 

The Board does observe that the Veteran has been evaluated as having a Global Assessment of Functioning (GAF) score of 54 during this time period.  A GAF score between 51 and 60 indicates moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF score assigned is but one factor for consideration in a rating.  Overall, the GAF scores assigned is generally consistent with the moderate symptomatology contemplated in the 50 percent rating and supports such a rating.

At no time during the appeal period has the Veteran shown symptoms consistent with the general level of impairment warranting a 70 percent evaluation, or akin to the enumerated symptoms listed in the rating criteria.  Mauerhan, supra.  The Board acknowledges that the Veteran reported suicidal and homicidal ideation at the VA examination.  In particular, the Veteran reported one remote attempt to kill himself with a handgun in the late 1970s.  However, such an attempt was not during the appeal period or in close proximity thereto.  Furthermore, although the record shows that the Veteran has sought medical treatment primarily for his low back pain at Hardee Corrections Institution during his period of incarceration, at no point between 2000 and 2009, did the Veteran complain of suicidal or homicidal urges or any other psychiatric impairments for that matter.  Finally, the Veteran stated at the VA examination that he had homicidal ideation, but also denied a history of disciplinary actions during his period of incarceration and claimed that he preferred to avoid confrontation.  Notably, he has actually demonstrated good impulse control, which weighs against an evaluation in excess of 50 percent.

For these reasons, the Board finds that the Veteran is entitled to an initial 50 percent evaluation for his service-connected PTSD, and his appeal is granted to that extent.  However, the preponderance of the evidence is against the assignment of a higher rating, as the criteria have not been met or approximated based on the considerations discussed in detail above.  The evidence does not suggest that the Veteran has occupational and social impairment with deficiencies in most areas or total social and occupational impairment. 

Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as a result of PTSD.  The Veteran's various complaints, including sleep impairment, anxiety, limited social interactions, hypervigilance, intrusive thoughts, and homicidal thoughts, are contemplated by the rating already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD is granted, subject to the provisions governing the payment of monetary benefits.


REMAND

The RO issued a rating decision in August 2010 addressing service connection for alleged disabilities arising from herbicide exposure in service.  The Veteran asserts, in non-specific terms, that he has suffered from joint, muscle, and nerve pain as well as a skin condition secondary to herbicide exposure.  The RO interpreted the Veteran's various written submissions as claims for service connection of numbness in the toes, pain/pressure/burning/tenderness/aching in the head, chemical burns and pimples, neck pain, back pain, bilateral shoulder pain, bilateral hip pain, and bilateral foot pain. 

In September 2010, the Veteran submitted a statement in which he appears to have expressed disagreement with the denial of service connection for the disabilities he alleged were related to herbicide exposure.  The Veteran stated that the letter constituted a Notice of Disagreement (NOD) and he described neurological damage, amongst other things, as a result of chemical/adrenaline exposure.  

In response to the Veteran's September 2010 letter, the RO asked the Veteran to clarify the issues from the August 2010 rating decision he wished to appeal.  In the same letter, the Veteran was informed that no further action would be taken on his appeal until the issues were clearly identified.  See VA October 2010 letter.  

Subsequently, the Veteran submitted a statement discussing damages/diseases/cancers/sarcomas etc." within the context of herbicide or chemical exposure.  See Veteran's November 2010 letter.  The Veteran's representative also raised these issues in a June 2014 informal hearing presentation. 

The Board finds that the Veteran's September 2010 and November 2010 correspondence, while somewhat vague, indicate a disagreement with the denial of service connection for residuals of Agent Orange exposure.  As specified in 38 C.F.R. § 20.201, special wording is not required, and an NOD must be in terms which can be reasonably construed as disagreement with a determination.  

Based on the foregoing, the RO, to date, has not issued a Statement of the Case (SOC) in response to what can be liberally construed as an NOD with the August 2010 rating decision.  A review of the record on appeal, including the claims folder and the appellant's Virtual VA and VBMS files, contains no indication that the RO has addressed these matters any further.  This action must therefore be undertaken on remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issues of service connection for numbness in the toes, a head disorder, chemical burns over the body and pimples, a back disorder, a neck disorder, a bilateral foot disorder, a bilateral hip disorder, and a bilateral shoulder disorder, as addressed in the August 2010 rating decision.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


